Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 22, 2016

                                    No. 04-15-00642-CR

                               Leonardo Adame ORTEGON,
                                        Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B13672
                        Honorable M. Rex Emerson, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on June 22, 2016.



                                               Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.



                                               Keith E. Hottle, Clerk